DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed over the prior art.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration, it is determined that the prior art neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.
The prior art does not teach or render obvious “- - a high-k dielectric layer between the first active pattern and the first gate electrode and between the second active pattern and the second gate electrode an impurity concentration of the first work function metal pattern of the second gate electrode is greater than an impurity concentration of the work function metal pattern of the first gate electrode.” with combination of other claim limitations in claim 1.
Furthermore, the prior art does not teach or render obvious “- - the high-k dielectric layer includes: 
a first part on a sidewall of the channel region; and 
a second part on a top surface of the channel region, the work function metal pattern and the high-k dielectric layer contain a same impurity, and an impurity concentration of the 
Also, the prior art does not teach or render obvious “- -  a high-k dielectric layer between the gate electrode and the first and second semiconductor patterns -  the high-k dielectric layer and the gate electrode fill a first space between the first and second semiconductor patterns, the first work function metal pattern and the high-k dielectric layer contain a same impurity, and an impurity concentration of the high-k dielectric layer is less than an impurity concentration of the first work function metal pattern.” with combination of other claim limitations in claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972.  The examiner can normally be reached on M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SU C KIM/Primary Examiner, Art Unit 2899